ON RETURN TO REMAND
TYSON, Judge.
On July 23, 1991, this cause was remanded to the Circuit Court of Houston County to determine whether this appellant desired to pursue his appeal in this cause, and if so, to appoint counsel on his behalf. 583 So.2d 1371. The circuit court then notified the appellant to advise the court concerning his wishes with reference to the appeal and to desired counsel.
Over a month passed and the appellant did not advise the court concerning these matters. The circuit court then entered the following order:

“ORDER

“Pursuant to the mandate of the Court of Criminal Appeals, I have ordered the Defendant to notify the Court of his intentions with regard to the appeal in these cases. He has failed to do so within the time allotted after notice of my order. I have therefore found that the Defendant does not wish to pursue his appellate remedies. The Clerk will notify counsel, the Defendant and the Court of Criminal Appeals of this order.
“ORDERED August 26, 1991.
“/s/ Michael Crespi “MICHAEL CRESPI, CIRCUIT JUDGE TWENTIETH JUDICIAL CIRCUIT OF ALABAMA.”
Based on the order of the circuit court, this appeal is dismissed with prejudice.
APPEAL DISMISSED.
All the Judges concur.